DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 and 05/09/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4 and  6, applicant recites “generally” which is relative term which render the claims indefinite.  The term “generally” is not defined by the claims (s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 5, applicant recites “the open diameter” which is not clear and not understand by the examiner whether applicant is referring to “a larger open diameter” or “a narrower opening diameter”.  For the purpose of examination, since claim 3 already claiming narrower open diameter, examiner presumes applicant is referring to “a larger open diameter”  Correction is required.
As to claim 6, applicant recites “a flap adjacent to the weld seam” which is not clear and not understand whether applicant is referring “a flap” as claimed in claim 5 or applicant is referring to different structure.  For the purpose of examination, examiner presumes that applicant is claiming the same structure.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa (4,938,608)
As to claims 1-2, Espinosa discloses a bag (11, Figure 2) comprising a tubular body (column 4, lines 17-23 discloses the tube shape) with a top open end (Figure 3, operable top 27 is able to open) and a bottom closed end (seam 20 at the bottom 26),  the tubular body having a larger open diameter at the top open end (Column 4, Lines 46-48, a large upper portion or section 21 opening at its bottom end into a smaller, lower section or portion 23; Figure 2), the tubular body narrowing into a narrower open diameter adjacent to a bottom closed end (Column 4, Lines 46-48, a large upper portion or section 21 opening at its bottom end into a smaller, lower section or portion 23; Figure 2), and the tubular body in a flattened two-fold condition (Figs. 2 and 3, individual bag 11 only has two folds, one at each edge) having a pair of side edges (Figure 2, side seam fold line 35) extending from a top edge (Figure 2, perforations 22; Column 4, Lines 25-26) to a bottom edge (Figure 2, seams 20; Column 4, Lines 25-26), the top edge delimiting the top open end (Figure 2, perforations 22 create the top of the bag 11), the bottom edge delimiting the bottom closed end (Figure 2, seams 20 create the bottom of the bag 11), wherein a pair of the at least one weld seam defines the narrower open diameter (Figure2, column 2, lines 27-29 discloses a pair of heat seal seams 20, which the heat seal seam forming the narrower open diameter adjacent to the bottom closed end).  
As to claim 7, Espinosa as modified further discloses a cutout adjacent to the weld seam (Fig. 2, perforation 22 is next to seam 20; Column 4, Lines 23-26).
As to claim 8, Espinosa further discloses the tubular body is made of at least two layers of film (Column 4, line 23, tube is a simple double layer tube; Fig. 2).
As to claim 10, Espinosa further discloses at least one of the layers is made of at least one of polyethylene, bioplastic, polyactic acid, starch-base, plant-base (Column 4, lines 18-20, polyethylene or other conventional bag plastic).
As to claim 12, Espinosa as modified further discloses a bag roll with plurality of bag and the bags are connected end to end and from the bottom edge of the first of the bags in the bag roll, to the top edge of a second of the bag in the bag roll (Figure 1 and 2).
As to claim 14, Espinosa further discloses the bags are made of a continuous tubular body separate by a weld seam (hear seal) and a tear line (22) at a bottom edge of each of the bag (Figure 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608) in view of  Smith et al (2003/0053720).
As to claims 3-6,  Espinosa as does not disclose a flap adjacent to the at least one weld seam, the flap excluded from the narrow open diameter, the pair of side edges are generally parallel to one another from the top open end to the bottom closed end, the flaps being between the weld seams and the side edges, a flap adjacent to the at least one weld seam, the flap excluded from the open diameter, a flap adjacent to the weld seam, the flap excluded from the narrower open diameter, and wherein the pair of side edges are generally parallel to one another from the top open end to the bottom closed end, the flap being between the weld seam and one of the side edges.
Smith discloses an individually severable plastic bags and teaches further comprising a flap adjacent to the at least one weld seam (Fig. 14, the flap is considered as the extra film form between the longitudinal bonded line 34 to the edge of the film wherein 31a and 31b pointed at), the flap excluded from the narrow open diameter (as best understood, the smaller opening diameter limited at the top of the longitudinal line 34 and the lower end of the flap adjacent to the bonded line 35 are excluded from the narrow open diameter and the larger open diameter, wherein the pair of side edges are parallel to one another from the top open end to the bottom closed end, the flaps being between the weld seal and the side edges (as shown in Figure 14, the side wall 38a, 38b  are parallel to each other and the flaps being between the weld seal 34 and side edges).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa as modified with flaps adjacent to the at least one weld seam form between the side edge and the welded seam and the flap excluded from the open diameter as taught by Smith in order to ensure the proper weld seam that is spaced away from the side edge because the weld seam right at the edge might weld improperly and cause the bag to leak or It would also have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Espinosa as modified with weld seam first apply to the bag and apply transversely cut line 38a, 38b and longitudinally cut line 38c, 38d as taught by Smith in order to form a gripping flaps adjacent to the at least one weld seam form between the side edge and the welded seam and the flap excluded from the open diameter as taught by Smith in order to form a gripping portion to severed the perforation line from the continuous strip (Smith, Par [0057]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608) in view of International refills company (WO2012034235).
As to claim 9, Espinosa does not disclose wherein at least one of the layers is an ethylene vinyl alcohol.  International is in the field of portable bag dispensers, including bags, and teaches wherein at least one of the layers is an ethylene vinyl alcohol (Pg. 8, Para. 2, the tubular sheet may be of any appropriate polymeric material, in one or multiple layers, with a layer of ethylene vinyl alcohol copolymer, among other possibilities may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with at least one layers of ethylene vinyl alcohol as taught by International to reduce odor exchange and thereby use ethylene vinyl alcohol copolymer as the odor barrier in a bag used to pick up waste (international, Pg. 8, Para. 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608).
As to claim 16, Espinosa further discloses a relation between the flattened two-fold width WA of the larger open diameter and the flattened two-fold width WC of the narrower open diameter is expressed (shown in Fig. 2, WC and WA are not labeled).  However, Espinosa does not disclose wherein a relation between the flattened two-fold width WA of the larger open diameter and the flattened two-fold width WC of the narrower open diameter is expressed as 0.60WA                         
                            ≤
                        
                     WC                         
                            ≤
                        
                    0.95WA. 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a relation between the flattened two-fold width WA of the larger open diameter and the flattened two-fold width WC of the narrower open diameter is expressed as 0.60WA                         
                            ≤
                        
                      WC                        
                             
                            ≤
                        
                     0.95WA, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to decrease loss or damage to the bag and thereby change the holding volume of the bag depending on strength of the material used.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (4,938,608) in view of Tracy (2005/0098464).
As to claim 13, Espinosa as modified does not disclose the bag roll is in a receptacle of a cassette body, a free end of the bag roll exiting the cassette body from a top opening in the receptacle.  Nevertheless, Tracy discloses a dispenser for trash container liner with a bag rolls (14) position in a receptacle (10), a free end of the bag roll exiting a cassette body from a top opening (26) in the receptacle (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espinosa with outer receptacle with opening at the top of the receptacle as taught by Tracy to provide an easy transportation and dispensing of the roll of bags.   
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736